Savage, J.
This is an action brought to .recover an amount which the plaintiff claims to be due to him for his personal labor while in the employment of the defendants as copartners, from April 25, 1896, to March 31, 1897. No price was agreed upon at the time he began to work, but the plaintiff claims that he subsequently, and prior to October 12, 1896, made an agreement with his father, one of the defendants, fixing his wages at $75 a month. It is not denied that the defendants were partners from April 25, 1896, to October 12, 1896, doing business under the name of East Brownville Maine Slate Company. But on this last named day, an instrument, called in the bill of exceptions “a trust mortgage,” was given by the defendant Smith, as copartner, to J. B. Peaks and others. It was given without the knowledge of the defendant Williams. It purported to convey certain property of the copartnership, namely, “ all the slate manufactured and now at the quarry in said Brownville, and all slate to be hereafter manufactured in said quarry, by said East Brownville Maine Slate Com*260pany, and all tools, machinery and apparatus owned by said East Brownville Maine Slate Company.” The conveyance was expressed to be in trust “ to pay the workmen in said quarry and other creditors of said East Brownville Maine Slate Company.” The names of the creditors and the amount of their claims are all given.
The defendants claim that the giving of the “trust mortgage” was a dissolution of the copartnership; that the copartners were not liable for any debt incurred after it was given; that the defendant Smith could not by contract bind Williams after the dissolution; and hence that the plaintiff cannot recover against them as copartners for any labor performed after October 12, 1896.
It may be conceded, as claimed by the learned counsel for the defendants, that when one partner, without the knowledge or consent of the other, makes a sale or assignment of all the property of the firm, or gives a general assignment for the benefit of creditors, it works a dissolution of the firm. Yet it does not follow that this partnership was thus dissolved, or if it was, that this plaintiff was affected thereby. In the first place, the case does not show, either on the face of the instrument or in the bill of exceptions, that the “trust mortgage” was a conveyance of all the property of the firm. Again, the exceptions expressly state that it did not appear at the trial that the trustees named in the instrument accepted the trust or acted as trustees. Further, it does not appear that the plaintiff had notice of any dissolution of the firm by any method whatever.
Under these conditions, all the instructions given or refused, touching the dissolution of the copartnership, became immaterial. They were based upon the theory that the trust mortgage became effective, and that the plaintiff might be affected thereby. If the trustees did not accept the trust, the instrument had no more effect than any other piece of paper. Or if they did accept the trust, the plaintiff, who was then and for a long time had been under contract relations with the defendants, as a copartnership, would not be affected, without notice. He would still have the right to labor under his contract, and would still be entitled to recover his pay.
*261So far as appears by anything that the record contains, it has not been shown that the instructions were either wrong or prejudicial. If the defendants would obtain any benefit from their exceptions, it was incumbent upon them to set forth enough in their bill, that the court may determine that the points raised are material, and that the instructions were both erroneous and harmful. It has been so held too many times to require the citation of authorities. The court cannot travel out of the record to imagine the ills that litigants are heir to.
These considerations dispose of all the exceptions save one. The presiding justice was requested by the defendants to instruct the jury that “ the employment of a relative by one partner at an exorbitant price, without the knowledge or consent of the other partner, does not bind the firm.” The presiding justice declined to instruct in the terms requested, but did instruct the jury that the employment must be “in good faith.” Nothing further appears in the case to show upon what ground the request for instruction was made, except the fact that by the contract the plaintiff was to receive $75 a month. The instruction given was, we think, all the defendants were entitled to, from anything that appears in the case.
The defendants do not rely upon their motion.

Motion and exceptions overruled.